       Case 4:21-cr-06005-SAB     ECF No. 43   filed 08/11/21   PageID.122 Page 1 of 2




 1

 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
 3                                                                 EASTERN DISTRICT OF WASHINGTON




 4                                                                 Aug 11, 2021
                                                                        SEAN F. MCAVOY, CLERK


 5                        UNITED STATES DISTRICT COURT

 6                      EASTERN DISTRICT OF WASHINGTON

 7   UNITED STATES OF AMERICA,                       No. 4:21-CR-06005-SAB-1

 8                       Plaintiff,                  ORDER MODIFYING
                                                     DEFENDANT’S CONDITIONS OF
 9   vs.                                             RELEASE

10   JOSE LUIS GARCIA,                               ECF No. 40

11                       Defendant.

12         On August 11, 2021, the Court conducted a hearing on Defendant’s Motion

13   to Modify Conditions of Release (ECF No. 40). With his consent, Defendant

14   appeared by video and was represented by Richard Smith. Assistant United States

15   Attorney Benjamin Seal represented the United States.

16         At the hearing, Defense counsel clarified that Defendant seeks termination

17   of Special Condition No. 10 and Special Condition No. 11 (ECF No. 19). The

18   former imposes a requirement that Defendant wear a GPS monitoring device at all

19   times. The latter imposes a requirement that Defendant remain restricted to his

20   residence except for certain approved events.



     ORDER MODIFYING DEFENDANT’S CONDITIONS OF RELEASE - 1
       Case 4:21-cr-06005-SAB   ECF No. 43    filed 08/11/21   PageID.123 Page 2 of 2




 1        Neither the United States nor the United States Probation/Pretrial Services

 2   Office oppose the Motion. Accordingly,

 3        IT IS ORDERED:

 4        1.    Defendant’s Motion to Modify Conditions of Release (ECF No. 40) is

 5        GRANTED.

 6        2.    Special Condition No. 10 (ECF No. 19) shall be STRICKEN.

 7        3.    Special Condition No. 11 (ECF No. 19) shall be STRICKEN.

 8        4.    All other conditions of release shall remain in effect.

 9        DATED August 11, 2021.

10                              s/Mary K. Dimke
                                MARY K. DIMKE
11                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20



     ORDER MODIFYING DEFENDANT’S CONDITIONS OF RELEASE - 2
